FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    November 8, 2022

                                   No. 04-22-00651-CV

                         IN THE INTEREST OF E.L.S., a Child

                From the 225th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2021-PA-02002
                   Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

       Appellant Dad’s brief was due on November 7, 2022. See TEX. R. APP. P. 38.6(a). On
the due date, Dad moved for a seven-day extension of time to file his brief.
      Appellant Dad’s motion is granted. His brief is due on November 14, 2022.

      It is so ORDERED on November 8, 2022.

                                                               PER CURIAM



      ATTESTED TO:__________________________
                  MICHAEL A. CRUZ,
                  CLERK OF COURT